ON PETITION FOR REHEARING.
Appellees earnestly contend in their brief on petition for rehearing, as well as in their original brief, that the appeal should be dismissed for the reason that it is an appeal 5.  from an interlocutory judgment of partition and that there can be no appeal until the final judgment confirming the report of the commissioners of partition, or the order of sale, has been rendered. They cite numerous authorities to sustain their contention. That such is the general rule is not questioned, but ordinarily the title to real estate is not involved in an action for partition, and unless such is the case, as determined by the authorities cited by appellant, no appeal will lie from the interlocutory decree. But when, as in this case, the title of lands is directly put in issue, the judgment of partition is conclusive as to the rights of the parties and from such a judgment, involving the title to real estate, an appeal will lie after a motion for new trial has been ruled upon.Mayer v. Haggerty (1894), 138 Ind. 628, 38 N.E. 42.
The petition for rehearing is denied.